 Case 21-42200      Doc 19-1      Filed 08/10/21 Entered 08/10/21 10:26:07           certificate
                                     of service Pg 1 of 3


                       UNITED STATES BANKRUPTCY COURT
                     FOR THE EASTERN DISTRICT OF MISSOURI
                               EASTERN DIVISION
InRe:                                      )
                                           )     Case No. 21-42200-399
Ramona Morris,                             )
                                           )     Chapter 13
        Debtor                             )


    CERTIFICATE OF SERVICE OF FIRST AMENDED CHAPTER                          1       PL N

       I certify that a true and correct copy of the foregoing document was fi d I

electronically on August 10, 2021 with the United States Bankruptcy Court, ' d ha been
                                                                                 1




served on the parties in interest via e-mail by the Court's CM/ECF System a· isted n the
Court's Electronic Mail Notice List.

       I certify that a true and correct copy of the foregoing document was fi . d
electronically with the United States Bankruptcy Court, and has been served~ Re lar
United States Mail Service, postage fully pre-paid, addressed to those partie .1 ·sted
below on August 10, 2021.

See attached list of creditors.



                                                 /s/ Kimber H. Baro
                                                 Kimber H. Baro #33690M i
                                                 Attorney for Debtor
                                                 Baro Law Firm
                                                 1605 N. Lindbergh Blvd
                                                 Florissant, MO 63031
                                                 TEL: (314) 896-1999
                                                 FAx: (314) 942-7195             I

                                                 EMAIL: kbaro@barolawfirm., m
                Case 21-42200       Doc 19-1      Filed 08/10/21 Entered 08/10/21 10:26:07                   certificate
Label Matrix for local noticing                       of Tenth
                                               111 South  service
                                                               Street Pg 2 of 3    AFTS Contrac              ervice
0'865-4                                    Fourth Floor                               P.O. Box 341
Case 21-42200                              St. Louis, MO 63102-1125                   Seattle, WA            24-110
Eastern District of Missouri
St. Louis
Thu Jun 10 10:04:41 CDT 2021
AR Resources, Inc.                         Acceptance Now                            AmeriMark Pr : er
P.O. Box 1056                              5501 Headquarters Drive                   1112 7th Ave.
Blue Bell, PA 19422-0287                   Plano, TX 75024-5837                      Monroe, WI 5 6-1364



American First Finance                     American Profit Recovery                   (p)AMERICOLL : INC
P.O. Box 565848                            34505 W12 Mile Rd, Ste 333                PO BOX 2080 I
Dallas, TX 75356-5848                      Farmington Hills, MI 48331-3288           MANITOWOC WI . 221-20



BJC Medical Group                          BK Podiatry Centers, LLC                  Biltmore Ass t Manag t
P.O. Box 958417                                                                                   1
                                           111 Florissant Oaks Shopping Center       24500 Center :dge Rd,
Saint Louis, MO 63195-8417                 Florissant, MO 63031-3933                 Westlake, OH 'I 145-56



Capital One                                Charter Communications/Spectrum           Consumer Col                     gement Inc.
P.O. Box 30285                             Attn: Legal Dept/Bankruptcy Notices       P.O. Box 183
Salt Lake City, UT 84130-0285              12405 Powerscourt Drive                   Maryland Hei                     43-6839
                                           Saint Louis, MO 63131-3673


Convergent Outsourcing                     Credit Acceptance Corporation             Credit One B
800 SW 39th St, Ste #100                   Silver Triangle Building                  P.O. Box 98~ I
P.O. Box 9004                              25505 West Twelve Mile Rd, Ste 3000       Las Vegas,   89193-88
Renton, WA 98057-9004                      Southfield, MI 48034-8331


Empire Verification Services Inc.          Gregory Funding

                                                                                                     i
                                                                                     Internal Reve u Servi
2390 NForest Rd, Ste 472                   P.O. Box 230579                           P.0. Box 734 :1
Getzville, NY 14068-1294                   Portland, OR 97281-0579                                   19101 346
                                                                                     Philadelphi"



LVNV Funding LLC                           MCA Management Company                    MRCI
c/o Resurgent Capital Services             P.O. Box 480                              132 N 3rd St    !

P.O. Box 10587                             High Ridge, MO 63049-0480                 DeKalb, IL 60           -3302
Greenville, SC 29603-0587


MSD                                        Midland Credit Management, Inc.           Missouri Depa           ent of evenue
Attn: Bankruptcy                           320 East Big Beaver, Ste 300              Attn: Bankrup            Dept
2350 Market Street                         Troy, MI 48083-1271                       P.O. Box 475
Saint Louis, MO 63103-2555                                                           Jefferson Cit           MO 651 -0475


Nationwide Chase, LLC                      Office of US Trustee                       (p) PORTFOLIO OVERY             SOCIATES LLC
80 State Street                            111 S Tenth St, Ste 6.353                 PO BOX 41067
Albany, NY 12207-2541                      St. Louis, MO 63102-1127                  NORFOLK VA 23 !I
                                                                                                     1-1061
                                                                                                      I  I




                                                                                                         I
               Case 21-42200               Doc 19-1        Filed 08/10/21 Entered 08/10/21 10:26:07 certificate
 Pro Pain LLC                                                  of service
                                                        Radius Global Solutions Pg
                                                                                LLC 3 of 3  Randall E. G$ orf
 566 First Capitol Dr, Ste 200                          9550 Regency Square Blvd, Ste 602                    Attorney at f
                                                                                                                           I

 Saint Charles, MO 63301-2726                           Jacksonville, FL 32225-8116                          9666 Olive B . , Ste 1
                                                                                                             Saint Louis, 11
                                                                                                                             63132 012


SSM Physical Therapy                                    Santander Consumer USA                               SouthLaw, P. ·.
1050 Old Des Peres Rd, Ste 40                           Attn: Bankruptcy Dept                                13160 Foster '
Saint Louis, MO 63131-1873                              P.O. Box 560284                                      Suite 100
                                                        Dallas, TX 75356-0284                                Overland Par I KS 662 -2848


SouthLaw, P.C.                                          St. Louis Pro Turf                                   The CBE Grou · nc.
Attn: Dan West                                          1305 Gore Rd                                         131 Tower Pa    Suite 00
800 Market Street                                       Raymore, MO 64083-9629                               P.O. Box 263
Suite 1660                                                                                                   Waterloo, IA
Saint Louis, MO 63101-2502

Transworld Systems Inc.                                 (p)U S ATTORNEY'S OFFICE                                                     OT LEASE IT
P.O. Box 15270                                          111 SOUTH TENTH STREET ROOM 20 333
Wilmington, DE 19850-5270                               ST LOUIS MO 63102-1125                                                       UITE 400
                                                                                                                                     6


Diana S. Daugherty                                      Kimber Houpt Baro
Chapter 13 Trustee                                      Baro Law Firm
P. 0. Box 430908                                        1605 N. Lindbergh Blvd                                                       37
St. Louis, MO 63143-0908                                Florissant, MO 63031-4646




                      The preferred mailing address (p) above has been substituted for the following entity/entities as sl , ecifi
                      by,,,,"'''''''''''''' "'. lk>ti" ,, """"'' filad I"'''""' ,, 11 u.s.c.     342(f) ................ '102 (g)


Americollect Inc.                                      Portfolio Recovery Associates                        United State
1851 S Alverno Road                                    120 Corporate Blvd, Ste 100                          111 South lOtJnj t, 20t Floor
Manitowoc, WI 54220                                    Norfolk, VA 23502                                    Saint Louis, b 63102
                                                                                                                           !
                                                                                                                           I
                                                                                                                           I




WhyNotLeasing, LLC                                     End of Label Matrix
1750 Elm St, Ste 1200                                  Mailable recipients       44
Manchester, NH 03104                                   Bypassed recipients        0
                                                       Total                     44
